DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the current Application No. 17046408, filed on 10/09/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/09/2020, 02/04/2021, 04/15/2021, 09/07/2021, and 09/17/2021 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length, and includes both implied phraseology and legal phraseology. On line 1, the abstract recites the implied phrase “The objective of the present invention is to provide,” and on line 3 recites the implied phrase “Provided.” This implied phraseology should be removed. Additionally, the legal phraseology “means” in line 15 should be removed. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  Page 23, line 26, contains an apparent typo. “Figure 8A” does not exist in the drawings. This typo is interpreted as reciting “Figure 8.”  Appropriate correction is required.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1, line 5, and Claim 3, lines 6 and 7, recite the limitation “the position,” despite a previous recitation of “a position on the vehicle body” in Claim 1, lines 3-4. For purposes of consistency, it is recommended that these limitations be amended to recite “the position on the vehicle body.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claim 3 recites the limitation “the traveling direction” on line 10. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as “a traveling direction.” Appropriate correction is required. Additionally, this interpretation provides antecedent basis for the same limitation in Claim 3, lines 11-12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under U.S.C. 103 as being unpatentable over Salas-Moreno et al. (US 20180217614 A1), hereafter Salas-Moreno, in view of Welsh et al. (US 20160375997 A1), hereafter Welsh.
Regarding Claim 1, Salas-Moreno discloses an unmanned flying object comprising at least four rotary wings (see annotated Fig. 8A below), and a controller controlling rotations of the at least four rotary wings (see [0032], lines 8-11, and [0063], lines 7-11, for example), wherein: the unmanned flying object comprises an inspection camera which is placed at a position on the vehicle body of the unmanned flying object  (see annotated Fig. 8A below and  [0026], lines 1-9 for example), the position being between one or more rotary wings from the at least four rotary wings positioned at a traveling direction-side and one or more rotary wings from the at least four rotary wings positioned at a side opposite to the traveling direction-side (see annotated Fig. 8A below, for example), where the unmanned flying object flies while the at least four rotary wings are at least partially preventing scattered liquid from reaching a position above the vehicle body when the unmanned flying object is flying above a surface on which a liquid at least partly exists (four rotary wings would clearly provide the benefit of a rotor downwash during flight. In the current application, the Applicant discloses in [0047] that liquid is at least partially scattered "by a flow of gas below the vehicle body caused by the rotation of the rotors. 13 to 16." Salas-Moreno’s rotors will also function this way. Note that a functional limitation only requires the ability to perform).


    PNG
    media_image1.png
    625
    681
    media_image1.png
    Greyscale


Salas-Moreno fails to disclose  wherein the unmanned flying object further comprises a thrust generation propeller and the unmanned flying object is propelled by rotations of the thrust generation propeller while floating by rotations of the at least four rotary wings.
Welsh teaches  wherein the unmanned flying object further comprises a thrust generation propeller (see Fig. 1, element #112-2, and [0012] lines 7-14, for example), and the unmanned flying object is propelled by rotations of the thrust generation propeller while floating by rotations of the at least four rotary wings (see [0010], lines 10-12, for example).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the thrust generation propeller of Welsh to the unmanned flying object of Salas-Moreno in order to propel the unmanned flying object while it is floating by rotations of the rotary wings in order to improve efficiency and aid in horizontal propulsion (see Welsh Abstract, lines 10-15).
Regarding Claim 3, modified Salas-Moreno teaches the unmanned flying object according to Claim 1, further comprising: a traveling direction shooting camera which is placed at a position on the vehicle body of the unmanned flying object (see annotated Fig. 8A below, for example), the position of the traveling direction shooting camera being between one or more rotary wings from the at least four rotary wings positioned at the traveling direction-side and one or more rotary wings from the at least four rotary wings positioned at the side opposite to the traveling direction-side (see annotated Fig. 8A below, for example), where the position of the traveling direction shooting camera is different from the position of the inspection camera (see annotated Fig. 8A below, for example); and an unmanned flying object-side communicator (see [0025], lines 10-17, and [0063], lines 11-24, for example), wherein the unmanned flying object flies inside an inspection space (See Abstract, Examiner notes that an indoor environment may constitute an inspection space) while shooting inside the inspection space in the traveling direction by means of the traveling direction shooting camera (see annotated Fig. 8A below, for example) and while transmitting traveling direction image data obtained by shooting in the traveling direction from the unmanned flying object-side communicator (see [0026], lines 6-10 and [0063], lines 11-14, for example).

    PNG
    media_image2.png
    622
    681
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Thompson et al. (US 20190366375 A1) discloses an unmanned flying object with multiple cameras and sensors.
Sugaki et al. (US 20180251212 A1) discloses an unmanned flying object including thrust propellers.
Welsh et al. (US 20160129998 A1) discloses an unmanned flying object with four horizontal propellers and a vertical thrust propeller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA GORDON whose telephone number is (571)270-5323. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached at 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA L. GORDON/Examiner, Art Unit 3642                                                                                                                                                                                                        /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619